Citation Nr: 1309279	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  04-31 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 
2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides in service.

4.  Entitlement to service connection for residuals of a head injury to include memory loss and seizures.  

5.  Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972.    

This appeal initially came to the Board of Veterans' Appeals (Board) from a January 2004 rating decision.  In July 2005, the Board denied the Veteran's claim. The Veteran appealed several issues decided by that decision to the Court of Appeals for Veterans Claims (Court).  In June 2012, the Court vacated the Board decision with regard to four issues and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  It is noted that the Board's decision to reopen his service connection claim for his left shoulder was preserved by the JMR.

The Veteran testified before the undersigned at a Video Conference hearing with the undersigned Veterans Law Judge in April 2005.  A transcript of that hearing is associated with the claims folder.

In February 2013, several "buddy" statements were received along with a waiver of Agency of Original Jurisdiction (AOJ) consideration. 

A claim for service connection for a right hip disability secondary to the Veteran's service connected left knee disability was received in November 2010.  It does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The issues of service connection for a left shoulder disorder and of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's varicose veins either began during or were otherwise caused by his military service. 

2.  The weight of the evidence is against a finding that the Veteran's squamous cell carcinoma either began during or was otherwise caused by his military service. 

3.  The weight of the evidence is against a finding that the Veteran experienced a in-service head injury as the result of a taxi cab accident. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for varicose veins have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Criteria for service connection for squamous cell carcinoma have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

3.  Criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Skin Cancer

In a July 2005 decision, the Board concluded that the preponderance of the evidence was against a claim for service connection for skin cancer on both a direct and a presumptive basis.  The Board essentially found no evidence in the claims folder that skin cancer had been diagnosed.  This decision was vacated, as the JMR pointed to several documents in the record which did, in fact, show that the Veteran had received treatment for squamous cell carcinoma.  

Specifically, the JMR pointed to a VA treatment record from 2002 in which the Veteran was diagnosed with squamous cell carcinoma, keratoacanthoma type, transected on his left forearm.  The Veteran's wife also was noted to have written in December 2002 that the Veteran had been diagnosed with squamous cell carcinoma; and lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Having reviewed the record a second time, the Board finds that the evidence clearly and unmistakably shows that the Veteran had squamous cell carcinoma, and therefore will readjudicate that portion of the Veteran's claim.  However, as discussed below, the mere presence of a disease alone is insufficient to warrant service connection.  Rather, it must be shown that such a disease either began during or was otherwise caused by military service.  In this case, the evidence confirms that the Veteran had squamous cell carcinoma, but provides no evidence, to show, or even suggest, that it was the result of the Veteran's military service, to include any exposures therein.  Even the Veteran's own contentions on this point are not clear.        

It appears that the entirety of the claim is premised on the apparent belief that the Veteran's squamous cell carcinoma was the result his being exposed to chemicals and herbicides while in service from July 1968 to July 1972, more than 40 years ago.

The Board previously acknowledged the Veteran's service in the Republic of Vietnam during the Vietnam War, meaning that he is presumed to have been exposed to herbicides during service.  However, neither squamous cell carcinoma nor the broader "skin cancer", is listed among the disorders for which service connection is presumed based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  While the Board's previous decision was vacated by the Court, the fact remains that since the Board decision was issued in 2005, the regulations have not added either squamous cell carcinoma or skin cancer to the list of diseases that are presumptively linked to herbicide exposure.  It is true that a number of cancers have been epidemiologically linked to herbicide exposure; but squamous cell carcinoma, keratoacanthoma type, is simply not one of them.  As such, the Veteran's squamous cell carcinoma cannot be presumptively linked to his in-service exposures.

When entitlement to a regulatory presumption of service connection for a given disability is not found, a claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the question, in this case, becomes whether the Veteran's squamous cell carcinoma either began during or was otherwise caused by his military service, to include any exposures therein.  Unfortunately, the weight of the evidence of record simply does not support such a proposition.
 
There is no suggestion in the record that the Veteran's cancer began either in service or within one year of service separation.  STR provide only evidence against this claim.  In fact, there is no showing that it was ever diagnosed in the several decades following service, and no allegation to the contrary has been received.  A VA treatment record from June 2004 did note that the Veteran had a history of squamous cell carcinoma which had been treated with no evidence of recurrence.  However, a review of the claims file has not provided any competent evidence relating the cause of the Veteran's cancer to his military service.  

The sole extent of the evidence merely shows that the Veteran had squamous cell carcinoma that was treated (successfully).  There is no competent evidence relating the Veteran's squamous cell carcinoma to his military service.  Even the Veteran has not explained how it is related, aside from his contention that it is secondary to herbicide exposure.  As such, service connection is not warranted and the Veteran's claim is denied.

Varicose veins

In the 2005 decision, the Board concluded that the Veteran did not actually have varicose veins.  The JMR noted that the Court had held that "because varicose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins is not a determination 'medical in nature' and is capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Thus, while the Board had previously found no evidence of varicose veins, the JMR asserted that such a conclusion appeared to conflict with the Veteran's assertions that he did, in fact, have varicose veins.  The JMR cited to a December 2001 letter in which the Veteran specifically stated that his varicose veins had "gotten worse."  

The JMR noted that the Veteran's wife had also described the Veteran's alleged varicose veins.  It was also noted that the Veteran had been noted to have varicose veins in multiple VA treatment records, such as June 1979 and January 2000.

The Board has revisited the Veteran's claim for service connection for varicose veins and upon review acknowledges that the evidence clearly and unmistakably shows that the Veteran has, in the past, been diagnosed with varicose veins.  For example, in March 1979, the Veteran was assessed with varicose veins in his left medial knee.  In June 1979, the Veteran was diagnosed with varicose veins of his left leg by a surgical clinic.

However, as was explained above, the mere presence of a disease alone is not sufficient for service connection.  Here, the evidence shows that the Veteran has, or at the very least has had, varicose veins, but the evidence ultimately does not relate the condition to his military service.

Service treatment records are silent for any mention of varicose veins.  Moreover, at the Veteran's separation physical in 1972, his vascular system , which was specifically noted to include varicosities, was found to be normal.  As such, there is no evidence that the Veteran's varicose veins began during service, and significant evidence against such a finding. 

Following service, the Veteran filed a claim with VA in July 1972, within in the month he separated, claiming knee, elbow, back and hearing trouble.  However, of note, he did not reference the presence of any varicose veins in the claim.  Moreover, a VA skin examination was provided in August 1972 in conjunction with this claim, which revealed acne, but which did not note any varicose veins.  

The earliest mention of varicose veins in the record appeared in March 1979, when the Veteran was assessed with varicose veins in his left medial knee.  It is noted that the JMR did not point to any earlier document showing a diagnosis of varicose veins, and the Veteran has similarly not identified any earlier treatment.

The Veteran's wife wrote a statement in December 2002 in which she reported that she had met the Veteran in the summer of 1978 (which would have been approximately six years after he separated from service).  She stated that the Veteran's knees, right hip, varicose veins, lower back, and left shoulder hurt so much that he could hardly walk or move his arm.  This statement did not clearly describe the Veteran's varicose veins at that time, but as acknowledged varicose veins may be diagnosed by their unique and readily identifiable features, and because the Veteran's wife is considered to be competent to report that he had varicose veins in 1978. 

However, even accepting this as true, the fact remains that 1978 was approximately six years after he separated from service and no evidence has been submitted even suggesting that the Veteran's varicose veins actually began in service or were otherwise caused by his service, other than the Veteran filing for service connection for varicose veins.  

In his December 2001 claim, the Veteran stated that there should be a record of varicose veins in his service treatment records, and he indicated that the problem had only gotten worse and that his legs had become inflamed and sore.  

In this regard, it is important for the Veteran to understand that STR do not indicate this problem and only provide evidence against this claim.

Varicose veins are a disease that is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Veteran did not provide any detail as to when his varicose veins actually began, when they were first treated, or why he believed that service connection was actually warranted.  He merely stated that they should be shown by his service treatment records.  However, a thorough review of the Veteran's service treatment records (which appear complete) did not find any indication that he was ever treated for varicose veins, and his separation physical also found no varicosities.  The JMR also did not identify any service treatment records showing varicose veins.  This is found to affirmatively undermine the Veteran's contention that his varicose veins began in service.  

Without greater detail, the Veteran's assertion alone is simply not found to be sufficiently credible to establish that his varicose veins began in service, as it is refuted by the service treatment records themselves.

The JMRs disagreement with the 2005 Board decision was based solely on the Board's conclusion that the Veteran did not have varicose veins.  However, as discussed, the Board has conceded that the Veteran has varicose veins, thereby fully resolving the JMR's disagreement.      

The Board's review of the evidence of record simply fails to uncover evidence, aside from the Veteran's assertions in his claim, even suggesting that his varicose veins actually began in service or were otherwise caused by his service.  

As noted, the service treatment records were negative for varicose veins; the separation physical was negative for any varicosities; a skin examination shortly after service did not note the presence of any varicose veins; and the first evidence of varicose veins did not appear for a number of years after the Veteran separated from service, all providing highly probative evidence against this claim that outweighs all evidence in support of this claim, including the lay statements above. 

As described, the criteria for service connection have simply not been met, and the Veteran's claim is therefore denied.

Residuals of a head injury to include memory loss and seizures

The Veteran is seeking service connection for residuals of a head injury in service, to which he currently attributes memory loss and seizures.  As an initial point, the contention is not that either memory loss or seizures began in service, and indeed there is no description of any such symptoms in the service treatment records or for a number of years after the Veteran separated from service.  Rather, the entirety of the Veteran's case is based on his assertion that he was hit in the head by a taxi cab while on shore leave in Japan in 1972 and that this accident caused significant lasting symptoms.  

The Board denied the Veteran's claim in 2005, essentially concluding that his assertions were not sufficiently credible to establish that he did, in fact, incur a traumatic brain injury (TBI) in service. 

The JMR explained that the Board had failed to address the weight and probative value of the multiple lay statements in support of his claim, including the statements from fellow service members describing their memories of the alleged taxi accident.

Indeed, the Board may have made a misstatement here in that the evidence does contain a number of records alluding to the occurrence of a taxi cab accident; but as will be discussed, the Board, having reviewed the entirety of the record a second time, ultimately concludes that the weight of the evidence as a whole is against the conclusion that the Veteran incurred a head injury in service.

The JMR also found that the Board had not explicitly found the Veteran's assertions as to the alleged taxi-cab accident to be not credible, but rather had only found the medical opinion by Dr. S. to be not probative in that it had relied on the Veteran's assertions.  To the extent the Board failed to explicitly find the Veteran not credible in the 2005 decision, the Board does so now with the factual finding that based on a detailed review of the evidence of record, as will be discussed in greater detail below, the Board does not find the Veteran's assertion that he incurred a head injury in a taxi cab accident during service to be accurate.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Generally, a lay person is competent to report symptoms that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Veteran served from July 1968 to July 1972.  In May 2001, nearly 30 years after separating from service, the Veteran provided his first assertion that he was involved in a taxicab accident, stating that the taxi cab hit him on his left side while he was in Japan; he has asserted that following the alleged incident, he was hurting, but did not want his discharge delayed so he did not complain much.

At an April 2005 Board hearing, the Veteran testified that he was injured in a taxi-cab accident in Japan during service in March 1972.  The Veteran stated that he bumped his head in this accident and was taken back to his ship by fellow Marines.  

The Board acknowledges that medical evidence does link several current symptoms to a closed head injury during service.  For example, in March 2002 and May 2003 statements, Dr. S. related the Veteran's current seizure condition to service.  However, a review of the statements makes it clear that they are entirely premised on the Veteran's assertion that he incurred an in-service head injury (there was no indication that the doctor relied on anything else such as service treatment records or service personnel records).  

In this regard, it is important to note that the fact that Dr. S.'s opinion repeats the Veteran's history of the 1972 accident does not substantiate that it actually occurred.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).  An opinion regarding the etiology of the underlying condition is no better than the facts alleged by the veteran and, when unenhanced by any additional medical comment, does not constitute competent medical evidence.  See Swann v. Brown, 5 Vet. App. 229, 233 (1994).  A bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional, as in this case.  See LaShore v. Brown, 8 Vet. App. 406 (1995).

Here, the critical question that must be resolved is whether the Veteran actually experienced a head injury in service; and because the Board ultimately concludes that the weight of the evidence does not support the conclusion that the Veteran incurred a in-service head injury, any medical opinion that is based on the occurrence of the alleged in-service head injury is not found to be probative and will not be discussed further.

Turning first to the service treatment records.  There is no mention of any taxicab accident or head injury in the Veteran's service records and no indication of head trauma at any other time in service.  Also, the Veteran's July 1972 separation examination is normal and the first showing of treatment for symptoms that the Veteran now asserts are related to the alleged head injury are dated in June 2001, nearly 30 years after service.  

This case in similar to Bardwell v. Shinseki, 24 Vet. App. 36  (2010), in which a veteran asserted that he was exposed to a gas or chemical in service, but the Board found that his statement lacked credibility, reasoning that there was no record of such an event in his records and that it was unlikely that he would have been exposed to chemicals or gases without such an event being noted in his records.  Thus, the Board found that the veteran's account of such exposure was not credible and concluded that the event did not occur.  

In this case, the Board similarly finds that had the Veteran had been involved in a car accident in service there would have been some record of it, and the lack of any record is strong evidence against it having occurred.  

Moreover, as will be discussed, in the same month he separated from service, the Veteran filed a claim for service connection, yet he failed to mention any taxi-cab accident.  This provides further evidence that such an accident did not occur. 

Additionally, the lapse of many years between the Veteran's separation from service and his first treatment for many of the claimed disorders; while not dispositive in and of itself, is a factor that can be considered in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that it does provide persuasive evidence against the Veteran's claim in that not only did he fail to describe the alleged head injury, but he was given numerous opportunities to do so at medical appointments and in claims to VA.  

The Veteran has attempted to justify his lack of any mention of an in-service head injury on the fact that he was told not to mention any problems at his separation physical or his discharge would be delayed. 

The Board accepts the fact that this could have occurred in the 1970's.  However, such an assertion is clearly undermined by the fact that in July 1972, the same month that he separated from service and the same month that he underwent his separation physical, the Veteran filed a claim for VA disability benefits.  

In this case, such an explanation is not persuasive because he filed a claim seeking service connected benefits immediately following separation.  The Board believes that if the Veteran had, in fact, been struck by a taxi cab just months earlier and been experiencing extreme problems with his memory since such a incident (as he now contends), he would have mentioned it in filing for service connection in the month he separated from service, since that would not delay his separation.  Yet, he did not mention any in-service head injury and he did not mention any taxi cab accident in his claim, and he failed to mention either during a comprehensive VA examination in August 1972.  This too weighs against the Veteran's later allegations of an in-service head injury. 

From 1974-76 the Veteran received treatment for a left shoulder problem, but no mention was made of any cab injury in any of those records.  Moreover, the presence of treatment records shows that the Veteran was willing to seek medical attention for problems he was having; and the failure to seek treatment for any residuals of a in-service head injury weighs against the conclusion that such an injury occurred.  This is not, as in some cases, a situation involving a Veteran who did not seek treatment for problems. 

In February 1981, the Veteran indicated that he would like to be reevaluated for a service connected injury, but he again made no mention of any head injury.

In March 1982, the Veteran requested service connection for "delayed stress" noting that he had been seeing a counselor at the VetCenter.  However, again, there was no mention of an in-service head injury.  VA treatment records from the early 1980s also failed to show any mention of an in-service head injury.  

In April 1982, the Veteran underwent a psychiatric examination for PTSD.  He described his time in service, of being in numerous ports, and he stated that upon the completion of his duty he flew back to the San Francisco area where he stayed with his sister for several days, before flying home to Minnesota.  He also noted that after a short while he left his wife, because she had been "bitching at him for drinking".  The psychiatrist noted that the Veteran was an excessive drinker, but found no apparent psychiatric disorder.  

However, once again, while the Veteran was describing his military, in great particularization, as noted above, he did not mention any in-service head injury or cab accident (or the problems one would assume a psychiatric report would note if the Veteran indicated it: memory loss).  The Board finds this particularly negative evidence against the Veteran's claim.  The reason he did not, the Board concludes:  the accident the Veteran now cites did not, in fact, occur.

In May 1982, the Veteran filed another claim with VA, seeking service connection for hearing and for lower extremity problems.  The Veteran stated that ever since he had been out of service, he had experienced trouble with work because he had difficulty standing.  It is noted that while the Veteran essentially wrote down all the problems that were bothering him at that point involving his legs and skin, he failed once again to reference an in-service head injury.  

Several examinations were provided, but no mention was made of any residuals of a in-service head injury.  This is relevant in that the VA examiners did review the Veteran's medical history.  One examiner found that the Veteran's general health had been satisfactory, with the exception of several allergies and sensitivities; while the other examiner listed childhood operations, shoulder problems since 1974 and skin problems since 1970, but, once again, did not mention any in-service head injury (despite listing problems both during and shortly after service).  

In 1999, the Veteran again filed claims with VA without mentioning any in-service head injury.  

As such, the Veteran had numerous opportunities to report this alleged in-service head injury dating from the very time he alleges the accident occurred, but he repeatedly failed to describe any such incident, despite filing numerous claims with VA, and seeking medical treatment from both VA and from private doctors, citing his medical history, in detail, providing highly probative factual evidence against this own claim.  

Also weighing against the Veteran's credibility is the fact that he essentially first reported the cab stressor in conjunction with filing a claim for VA benefits in May 2001.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  There was strikingly no earlier mention of any head injury despite considerable treatment through the years.

Once this claim began, the Veteran became seemingly focused on this event, referencing it to numerous medical professionals since seeking benefits (but not before).  The Veteran also sought a number of buddy statements which have been received into evidence in an effort to establish the occurrence of the alleged taxicab accident.  The statements will be briefly described.

In November 2002, a letter was received in from a person who reported being stationed on the Veteran's ship.  He recalled being told in service that a typhoon was approaching and being told to spread the word for everyone on shore leave to return to the ship.  He stated that when he was departing the ship, the Veteran and two shipmates were returning, and he recalled the Veteran looking a little rough, such that he believed the Veteran to be drunk, to which one of the shipmates allegedly retorted that the Veteran had been hit by a taxi but was ok.  The author of the letter indicated that he had not heard anything about the Veteran since 1973.  

It is noted, however, that the Veteran has had extensive problems with alcohol during his life which is well-documented in the record, and it is not therefore implausible that even if the encounter unfolded just as the buddy described (which is very unclear, for reasons cited extensively above) that the Veteran was actually intoxicated and that those helping him were covering for him.  Thus, the fact that the buddy did not claim to have actual eye-witness knowledge of the alleged accident significantly diminishes the probative value of this statement.

Another letter was written from a shipmate who acknowledged that he did not witness any car accident.  He stated that his interaction with the Veteran was primarily as a customer in the ship's barber shop.  He stated that he recalled the Veteran being given an Article 15 punishment in March 1972, and thinking that it was incomprehensible that the Veteran would not be at his place.  He noted that he recalled the Veteran subsequently losing rank, but he conceded that he did not recall the details.  

Another shipmate stated that the Veteran worked for him on his ship.  He stated that while in Japan the Veteran was in a accident with a civilian cab.  He stated that it did not appear to be serious, but that after that time his attitude seemed to change and he became a discipline problem.  He stated that he did not believe at the time that the two incidents were related, but in retrospect he thought they might be.

Two other letters were received from people who reported that the Veteran had changed after returning from military service. 

In November 2005, another shipmate wrote a letter indicating that he was not an eye witness, but had heard that the Veteran had been hit by a taxicab.

Two additional letters were received in February 2013.  The Veteran's sister wrote that she recalled receiving a letter from her brother in the spring of 1972 informing her that he had been hit in the head by a taxi in Japan.  She stated that she did not hear from him again until July 1972 when he asked her to pick him up at the San Francisco airport.  She asserted that he did not seem to recognize her when she called to him.  She stated that he later told her that he did not remember her.
  
Another woman wrote that she met the Veteran in May 1972 (although she was not sure of the month) in the Philippines and that they had a child together.  She stated that he sent her a letter after being shipped off to Japan about being hit by a taxi cab, and he said that his executive officer had told him to write to everyone in his address book letting them know that he was ok.

What is consistent through all of the letters is that the none of the parties writing on the Veteran's behalf actually claimed to have witnessed the alleged accident; and much of the testimony is a post hoc reconstruction of the Veteran's later symptoms in an effort to establish that an earlier event actually occurred.  Many of the letters are highly speculative, such as attributing the Veteran's demotion to an earlier event or suggesting that because the Veteran's personality had changed following service something must have occurred.  

Moreover, all of the letters have come in support of a claim for VA benefits.  

The Board has weighed the entirety of the evidence of record, considering both the buddy statements and the medical statements which have been submitted on the Veteran's behalf and the lack of any mention by the Veteran of the accident for nearly 30 years after service despite numerous medical treatments and VA disability claims, as noted above.  All evidence that supports the claim and refutes the claim has been reviewed. 

Ultimately, the Board is most persuaded by the genuine lack of any evidence for many years, or any references to this incident, and finds that this is the most probative evidence in the Veteran's case, along with the Veteran's prior statements to health care providers in which the Veteran makes no reference to this alleged accident.  Because of this conclusion, the weight of the evidence is tilted against the Veteran's claim.  

In the JMR, Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) was cited for the premise that the absence of medical documentation confirming the account of a Veteran is not sufficient, standing alone, to warrant a finding that the statement is not credible.  

The Board must note that in Buchanan the Federal Circuit went further, stating that lack of contemporaneous medical records may still be a factor that the Board can consider and weigh against a veteran's lay evidence.  Id. at 1336.  The Federal Circuit explained that: 

"the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."  Id. at 1336-37.

While the Board is prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  The Board makes both findings in this case, based  on what the Board can only describe as overwhelming factual evidence against the claim.  Had the Veteran in fact incurred a head injury in service of the severity he alleges, the Board is confident that he would have reported it in service, at his separation physical, within some medical report within 20 years of service, and/or in his filing a claim for all of his service related disabilities less than a month after separating from service.  The failure to do so in any of these records, or for approximately 30 years after service, weighs strongly against the credibility of the Veteran's claim, and the Veteran's overall accuracy as a historian of his disabilities.  

As noted, the Board would expect should a trauma of the magnitude asserted by the Veteran actually occurred that there would have been some record of it in the service treatment records, the service personnel records, or in statements made by the Veteran in the two decades following service, notwithstanding his use of medical recourses during this time period.  It is clear that the Veteran was willing to seek medical care, as demonstrated by his shoulder treatment from 1974 to 1976 and from his willingness to seek psychiatric treatment in 1982.  Yet, he made no mention of any taxi accident at any of these sessions.  Even when describing his injuries from childhood on through service, the Veteran did not mention any in-service head injury.

The Board is to "assess the credibility of the Appellant's lay statements" (JMR at page 8).  In this case, the Veteran's creditability is clearly in very serious question.  For example: the Veteran submitted a DD-214 in March 1982, but a note in the claims file clearly reveals that the record was doctored in that the submitted record asserted that the Veteran had received the silver star, the bronze star, and both air crew participation and jump wings decorations.  However, the official copy of the Veteran's DD-214 that was received from the National Personnel Records Center (NPRC) did not show any of those decorations.  The Board has reviewed this record and it is, in fact, a falsification.   

The silver star is the third highest decoration for valor and is awarded for gallantry in action against an enemy of the United States, one of the country's most important decorations.  Yet, there is no explanation for such a medal in the Veteran's service personnel records that are of record.  Moreover, at a VA psychiatric examination in April 1982, the Veteran specifically denied having ever been in actual combat or subjected to hostile, raising the question how he would have ever been eligible for a decoration for gallantry in action against an enemy.  

Again, while not dispositive in and of itself, the presence of this form certainly raises solemn questions about the Veteran's integrity and thus his credibility, placing all of his claims, contentions, and the evaluations by the RO North Little Rock, Arkansas, into question. 

Regarding the issue of credibility, it must also be noted that at a psychological evaluation in January 2003, less than two years after he began alleging the story of the taxi cab accident, a critical issue in this case, the Veteran told a psychologist that he had seen a number of UFOs in his yard and went into considerable detail about how they had flown, and asserted that he had been abducted a number of times.  The Veteran also expressed concern that he may have been given an implant during one of the abductions.  He also described experiencing flashbacks of aliens, but could not remember at the evaluation what the aliens looked like.  However, he later called the psychologist after the hearing to tell him that the aliens resembled those in the movie Predator.  As such, the Veteran clearly has a disconnection with reality, such that the credibility of his statements is considerably undermined.

Additionally, while the Veteran testified at a hearing before the Board, the undersigned Veterans Law Judge found his testimony to lack credibility, the reasons above providing some basis for this finding. 

Here, the only evidence supporting the Veterans assertion of an in-service head injury appeared more than 25 years after service, but aside from the Veteran's statements, none of the evidence is actually from anyone claiming to be an eye witness to the alleged accident, and all of it was provided in an effort to obtain VA benefits for the Veteran who has provide false documentation in the past and has alluded to alien abduction.  The fact remains that the Veteran was known to have had an alcohol problem and one of the observations was that the Veteran showed signs of being drunk.  Additionally, most of the statements relied on rumor and after-the-fact rationalizations to try to explain why the Veteran had gotten in trouble on the ship.  The Board finds the buddy statements, overall, are not persuasive, and entitled to low probative value. 
  
These buddy statements suggest that the Veteran may have been having problems towards the end of his service, but ultimately, they are not found to be persuasive enough to establish that the Veteran incurred an in-service head injury after being struck by a cab.  The statements are also undermined by the complete lack of credibility of the Veteran's testimony and by his repeated failure to describe such an incident for many years following service. 

Having reviewed the evidence of record in its entirety, the Board concludes that the weight of the evidence is solidly against the conclusion that the Veteran experienced a head injury in service.  Given this conclusion, service connection for any disabilities found to be residuals of a head injury cannot be granted.  Accordingly, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter in January 2003, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Additionally, the Veteran was apprised of how disability ratings and effective dates were established in a March 2010 letter.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

Moreover, it is noted that the Board previously concluded that VA's duty to notify had been satisfied in the July 2005 Board decision, and while that decision was ultimately vacated, the JMR did not in any way suggest that the Veteran had not received appropriate notice.  Neither the Veteran nor his representative has subsequently argued any prejudice related to notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran testified at a hearing before the Board.

While a VA medical opinion was not provided with regard to either the claims for service connection for squamous cell carcinoma, varicose veins, or residuals of an in-service head injury, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that either his squamous cell carcinoma or his varicose veins began in service, and the evidence of record as discussed above has refuted his assertions, totally.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Similarly, the issue with regard to the Veteran's claim for service connection for residuals of an in-service head injury is not one that is medical in nature in that the determination that must be made is whether such a in-service head injury actually occurred.  Therefore, an examination is not warranted with regard to that issue.

The Veteran's representative has suggested that the Board could remand both claims for a medical opinion, but he only provided evidence showing that the Veteran had varicose veins and squamous cell carcinoma, no evidence was identified even suggesting that either condition was the result of the Veteran's time in service.

The claims folder also shows that the Veteran is in receipt of social security disability benefits (SSA).  In the July 2005 Board decision, it was acknowledged that neither the administrative decision awarding these benefits nor the medical records used to determine entitlements to benefits were associated with the claims folder.  However, a report of contact form dated in August 2003 showed that the Veteran's social security medical records were nearly eight inches thick, requiring several man-hours to duplicate.  This report of contact form strongly implied that VA was already in receipt of many, if not all, of the medical records in the social security file.  Finally, and most importantly, the report showed that the Veteran had waived VA's obligation to obtain these records.  As such, the Board declined to pursue this evidence further.  While the prior Board decision was vacated, the JMR did not cite the failure to obtain SSA records as a reason for vacating the decision.  Indeed, even reviewing the Veteran's statements about his SSA application, the Veteran asserted that it was entirely related to his neuropsychiatric claims.  Moreover, he testified that the records were recent (meaning since 2000).  

Based on the evidence of record, the Board finds that obtaining SSA records would not provide a reasonable possibility that the records would help to substantiate the Veteran's claim for either varicose veins or squamous cell carcinoma.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The reasoning here is that the issue with both diseases is whether they began during the Veteran's service or are otherwise linked to it.  However, he has acknowledged that the SSA application involved records which were created years after his separation from service, and which were in regard to psychiatric issues, not skin related issues.  Moreover, the Veteran has not identified receiving any treatment for squamous cell carcinoma or varicose veins that is not already of record, and his assertion is that the majority of the SSA file consisted of VA records (which already appear to be contained in the claims file).  As such, there is effectively no chance that the SSA records could benefit the adjudication of either of the skin issues denied in this decision.

With regard to the question of residuals of an in-service head injury, the Board similarly concludes that a remand to obtain SSA records is not necessary.  As was discussed above, the records contained in the SSA were considered to be from approximately 2000 and later, whereas the relevant time in this claim is the time from when the Veteran was originally in service and the years immediately thereafter.  The Veteran's contentions as to the alleged in-service head injury are well-documented, and medical evidence since 2000 has linked current symptoms to a head injury.  However, the Veteran's claim failed because the lack of evidence both in service and in the 20 plus years thereafter substantially undermined the foundation that the later medical opinions were built on.  As such, even if the SSA records contained additional medical opinions relating current symptoms to an in-service head injury, those records would not provide a reasonable possibility of substantiating the Veteran's claim as the Board, for the reasons expounded above, has concluded that the weight of the evidence does not support the conclusion that the Veteran actually received an in-service head injury.  Moreover, there has been no indication from the Veteran or in the JMR that SSA records should be obtained to further the Veteran's claim for residuals of an in-service head injury.   As such, the Board finds that obtaining SSA records would not provide a reasonable possibility that the records would help to substantiate the Veteran's claim for residuals of an in-service head injury.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for skin cancer, to include as due to exposure to herbicides in service, is denied.

Service connection for residuals of a head injury, to include memory loss and seizures, is denied.  

Service connection for varicose veins is denied.


REMAND

The Veteran contends that he injured his left shoulder in parachute school in 1968 and then re-injured it a few years after service in 1974 on-the-job.  Service treatment records show that the Veteran fell down a ladder and hit his left scapula in December 1968.  Evaluation of the shoulder revealed good range of motion and no further treatment was shown to have been provided for the Veteran's left shoulder during his remaining three and a half years of military service.  The Veteran's July 1972 separation examination found his upper extremities to be normal.  Also, an August 1972 VA examination stated that the left shoulder was negative for abnormalities.  

The Veteran testified at a hearing before the Board in July 2005 that he separated his shoulder in the ladder incident and that a fellow soldier helped him put it back in place.

Private medical and worker's compensation records dated from December 1974 to March 1981 show that the Veteran was treated for an on-the-job injury to the left shoulder in September 1974.  

In a March 2002 statement, Dr. L. stated that he had treated the Veteran for a left shoulder disorder in 1976, and he opined that the September 1974 on-the-job accident had exacerbated the Veteran's pre-existing left shoulder injury that he had incurred in service.  However, it is noted that in a January 1975 treatment record, Dr. L. stated that the Veteran had a recurrent left should problem subsequent to an injury in September 1974, failing to in any way mention the Veteran's military service.  Dr. L. did not explain how, nearly 30 years after treating the Veteran, he had come to believe that the Veteran's left shoulder injury in 1974 was an exacerbation of his in-service shoulder injury.

The Veteran was afforded a VA examination in May 2001 at which he complained of frequent shoulder dislocations in service.  On physical examination, the examiner found that the Veteran's left shoulder was severely limited and represented a severe functional loss and limitation.  However, the examiner was unable to establish a connection between the Veteran's current left shoulder disorder and service.  He acknowledged that the Veteran's story of frequent dislocations and relocations in service was plausible, but found that "the record does not show connecting evidence between the in service injury and the present or current residual."  

The JMR, citing to case law that it clearly indicated in its own order did not exist at the time the Board adjudicated this case (JMR at page 6), asserted that with regard to the Veteran's left shoulder a medical opinion should be obtained as it was concluded that the 2001 opinion of the VA examiner was inadequate, notwithstanding the findings above.   

Specifically, the JMR found that because the examiner had stated that he was "unable to establish a connection between the specific left scapular bruise or hematoma in the patient's present shoulder AND condition" it was unclear whether he was "unable to establish a connection" because of limitations of his knowledge or those of the medical community at large.  As such, the JMR suggested that an additional examination be obtained.  

Additionally, the Veteran's claim for TDIU was denied in an October 2010 rating decision.  The Veteran filed a notice of disagreement in November 2010, but it does not appear that a statement of the case has yet been issued.  It is proper to remand this claim because the Veteran has not been provided a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed. 

The examiner should diagnose any current left shoulder disability (if any), and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that his current left shoulder disability either began during or was otherwise caused by the Veteran's military service from July 1968 to July 1972.    

In doing so, the examiner should specifically address the relevance, if any, of the following pieces of evidence:

* the service treatment records showing treatment for a left shoulder injury in 1972, but not showing any follow-up shoulder treatment for the Veteran's remaining 3.5 years in service, 
* the finding that the Veteran's upper extremities were normal at separation, 
* the fact that the Veteran filed a claim with VA at separation for four disabilities (elbow, knees, hearing, and back) but did not mention any left shoulder problems, 
* the private treatment records from the 1970s following the Veteran's work accident in 1974.  
* the opinion by Dr. L. suggesting that the Veteran's left shoulder disability began in-service (but also considering the fact that in a record dated in January 1975, Dr. L. stated that the Veteran had a recurrent left shoulder problem subsequent to an injury in September 1974, failing to in any way mention the Veteran's military service), and
* the VA examiner's 2001 opinion which essentially found that it was too speculative to relate the Veteran's current left shoulder disability to his in-service shoulder injury.
* the finding by the Board that the Veteran is not an accurate historian of his disabilities, for reasons fully cited within the body of this decision.  

If the examiner concludes that the Board's question cannot be resolved without resorting to speculation, the examiner should explain whether that was because of limitations of his/her knowledge or those of the medical community at large.
 
2.  Then, readjudicate the appeal, including consideration of whether a TDIU is warranted, in light of the Board's decision and all evidence of record.  If the benefits sought cannot be granted, the RO should issue a statement of the case or supplemental statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed with regard to the issue of TDIU, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


